DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8-10,  and 13-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20130238702 by Sheth et al. in view of U.S. PG Pub No. 20110210831 by Talty et al. and in further view of U.S. PG Pub No. 20080081558 by Dunko et al.

As to Claim 1 Sheth teaches a control system [Sheth, Fig. 4, Control module 426], comprising:
a processor [Sheth, Fig. 4, Processor 404] configured to: 
wherein the switch of the output destination of the content is based on the address information [MAC address] of the first device that reproduces the content [Sheth, The application configures the mobile device as a WFD source as disclosed in Para 28 AND the values associated with the access attribute may comprise an identifier of a device such as an IP address, Machine 
Sheth does not teach receive, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device. 
However in analogous art, Talty teaches receive, from a Near Field Communication (NFC) tag [NFC Tag 88] associated with the first device [Device 86], address information of the first device [Talty, When the user brings the communication device into the close proximity of the NFC tag, the tag becomes activated and then the address, identification address, or other information required for device pairing for the device 86 is transferred from the NFC tag to the first communications device as disclosed in Fig. 8 and Para 34].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Sheth such that receiving, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device as taught by Talty in order to benefit from the low power consumption of NFC communications and the security provided by the short range of NFC communication when transmitting address and authentication information which reduces probability of an unauthorized device receiving the address and authentication information, while also allowing convenient access to content between devices with NFC reader/writer capability, even when one of the devices is designed to normally remain in silent mode which also reduces power consumption [Talty, Para 39].
The combination of Sheth and Talty does not teach automatically switch an output destination of content, reproduced by a communication device, to a first device, in response to the communication device being brought within a threshold distance of the first device, and 
However in analogous art, Dunko teaches automatically switch an output destination of content, reproduced by a communication device [Dunko, Para 25, Mobile communication device 10], to a first device [Dunko, Para 25, Target playback device 12], in response to the communication device being brought within a threshold distance of the first device [Dunko, The playback devices handover playback from one device to another as disclosed in Para 3 AND when the user comes into proximity of a fixed stereo system in the user 's home or car, playback of the music is handed over to the home or car stereo system or when the user leaves the user’s home or exits a car, playback of the music is handed over to the portable audio player, hence automatically switching the output from one device to another depending on proximity to a player as disclosed in Para 15], and wherein a generation of a notification by the communication device is performed in response to the switch of the output destination [Dunko, Fig. 3], and automatically switch the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device and the destination of the content having previously been switched from the communication device to the first device [Dunko, Fig. 7 and Para 34, where Dunko discloses the handover procedure for transferring playback from a fixed playback device, 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system of Sheth and Talty such that automatically switch an output destination of content, reproduced by a communication device, to a first device, in response to the communication device being brought within a threshold distance of the first device, and wherein a generation of a notification by the communication device is performed in response to the switch of the output destination, and automatically switch the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device and the destination of the content having previously been switched from the communication device to the first device as taught by Dunko in order to improve the user’s media experience by providing more continuity [Dunko, Para 1-2].
As to Claim 2 Sheth teaches the control system as recited in claim 1, wherein the content is stored in the communication device [Sheth, Movie or music stored on the device as disclosed in Fig. 1 A and corresponding text and Para 40-41].
As to Claim 3 Sheth teaches the control system as recited in claim 1, wherein the control system is included in the communication device [Sheth, The control module 426 as disclosed in Fig. 4 and corresponding text and Para 103].
As to Claim 6 Sheth teaches the control system as recited in claim 5, wherein output of the content is based on a state of the communication device [Sheth, When the source device enters a proximity close enough to the second device, hence a state of the mobile device, the 
As to Claim 8 Sheth modified by Dunko teaches the control system as recited in claim 1, wherein, based on the communication device that is within the threshold distance of the first device, the processor [Sheth, Processor 404 as disclosed in Fig. 4] is further configured to enable the wireless communication with the first device [Sheth, When the source device enters a proximity close enough to the second device, the user can launch the media sharing application as disclosed in Para 25-28 AND the application configures the mobile device as a WFD source as disclosed in Para 28 AND the values associated with the access attribute may comprise an identifier of a device such as an IP address, Machine Access Control (MAC) address or another hardware that identifies a particular device as disclosed in Para 77-78 & Dunko, The playback devices handover playback from one device to another as disclosed in Para 3 and when the user comes into proximity of a fixed stereo system in the user 's home or car, playback of the music is handed over to the home or car stereo system or when the user leaves the user’s home or exits a car, playback of the music is handed over to the portable audio player, hence automatically switching the output from one device to another depending on proximity to a player as disclosed in Para 15].
As to Claim 9 Sheth modified by Talty teaches the control system as recited in claim 1, wherein the processor [Sheth, Processor 404 as disclosed in Fig. 4] is further configured to transmit activation information to activate a Near Field Communication (NFC) tag [NFC tag 88] associated with the first device [Device 86], wherein: receiving the address information is based on the transmission of the activation information to activate the NFC tag and the address 
As to Claim 10 Sheth modified by Talty teaches the control system as recited in claim 1, further comprises at least one of an NFC reader or an NFC writer [Talty, NFC as disclosed in Para 39 as applied to claim 9 above].
As to Claim 13 Sheth teaches the control system as recited in claim 1, wherein the control system is paired with the first device based on the switch of the output destination [Sheth, The application configures the mobile device as a WFD source as disclosed in Para 28 and the values associated with the access attribute may comprise an identifier of a device. For instance, the device identifier may comprise an IP address, Machine Access Control (MAC) address or another hardware that identifies a particular device as disclosed in Para 77-78].
As to Claim 14 Sheth teaches the control system as recited in claim 1, wherein the switch of the output destination further comprises generation of a pairing notification image by the communication device [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79].
As to Claim 15 Sheth teaches the control system as recited in claim 1, wherein the switch of the output destination further comprises establishment of a wireless communication path 
As to Claim 16 Sheth teaches the control system as recited in claim 15, wherein the switch of the output destination further comprises generation of a connection notification image by the communication device [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79, and the source device provides the sink device with a playlist which is displayed to the user, thus confirming connection, to allow the user to select media for streaming as disclosed in Para 24-41].
As to Claim 17 Sheth teaches the control system as recited in claim 1, wherein the switch of the output destination occurs based on a response of a user of the communication device to a confirmation dialog image displayed on the communication device [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79].
Claim 18 Sheth teaches the control system as recited in claim 1, wherein the communication device is configured to display an indication of the output destination [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79 and responsive to receiving user input, the sink device may transmit the user input back to the source device as disclosed in Para 35].
As to Claim 19 Sheth teaches a content presentation method, comprising:
wherein the output destination of the content is switched based on the address information [MAC address] of the device that reproduces the content [Sheth, The application configures the mobile device as a WFD source as disclosed in Para 28 and the values associated with the access attribute may comprise an identifier of a device. For instance, the device identifier may comprise an IP address, Machine Access Control (MAC) address or another hardware that identifies a particular device as disclosed in Para 77-78], 
Sheth does not teach receiving, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device. 
However in analogous art, Talty teaches receiving, from a Near Field Communication (NFC) tag [NFC tag 88] associated with the first device [Device 86], address information of the first device [Talty, When the user brings the communication device into the close proximity of the NFC Tag , the tag becomes activated and then the address, identification address or other 
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the system of Sheth such that receiving, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device as taught by Talty in order to benefit from the low power consumption of NFC communications and the security provided by the short range of NFC communication when transmitting address and authentication information which reduces probability of an unauthorized device receiving the address and authentication information, while also allowing convenient access to content between devices with NFC reader/writer capability, even when one of the devices is designed to normally remain in silent mode which also reduces power consumption [Talty, Para 39].
The combination of Sheth and Talty does not teach automatically switching an output destination of content, reproduced by a communication device, to a first device, in response to the communication device being brought within a threshold distance of the first device, and wherein a generation of a notification by the communication device is performed in response to the switch of the output destination, and automatically switching the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device and the destination of the content having previously been switched from the communication device to the first device. 
However in analogous art, Dunko teaches automatically switching an output destination of content, reproduced by a communication device [Dunko, Para 25, Mobile communication 
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the system of Sheth and Talty such that automatically switching an output destination of content, reproduced by a communication device, to a first device, in response to the communication device being brought within a threshold distance of the first device, and wherein a generation of a notification by the communication device is performed in response to the switch of the output destination, and automatically switching the output destination of the 
As to Claim 20 Sheth teaches a non-transitory computer-readable medium having stored thereon computer executable instructions that, when executed by a processor [Sheth, Processor 404 as disclosed in Fig. 4], cause a computer to execute operations, the operations comprising:
wherein the output destination of the content is switched based on the address information [MAC address] of the device that reproduces the content [Sheth, The application configures the mobile device as a WFD source as disclosed in Para 28 and the values associated with the access attribute may comprise an identifier of a device. For instance, the device identifier may comprise an IP address, Machine Access Control (MAC) address or another hardware that identifies a particular device as disclosed in Para 77-78], 
Sheth does not teach receiving, from a Near Field Communication (NFC) tag associated with the first device, address information of the first device. 
However in analogous art, Talty teaches receiving, from a Near Field Communication (NFC) tag [NFC tag 88] associated with the first device [Device 86], address information of the first device [Talty, When the user brings the communication device into the close proximity of the NFC Tag , the tag becomes activated and then the address, identification address or other information required for device pairing for the device 86 is transferred from the NFC tag to the first communications device as disclosed in Fig.8 and Para 34].

The combination of Sheth and Talty does not teach automatically switching an output destination of content, reproduced by a communication device, to a first device, in response to the communication device being brought within a threshold distance of the first device, and wherein a generation of a notification by the communication device is performed in response to the switch of the output destination, and automatically switching the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device and the destination of the content having previously been switched from the communication device to the first device. 
However in analogous art, Dunko teaches automatically switching an output destination of content, reproduced by a communication device [Dunko, Para 25, Mobile communication device 10], to a first device [Dunko, Para 25, Target playback device 12], in response to the communication device being brought within a threshold distance of the first device [Dunko, The 
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the system of Sheth and Talty such that automatically switching an output destination of content, reproduced by a communication device, to a first device, in response to the communication device being brought within a threshold distance of the first device, and wherein a generation of a notification by the communication device is performed in response to the switch of the output destination, and automatically switching the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device and the 
As to Claim 21 Sheth teaches the control system as recited in claim 1, wherein: the notification comprises an enabling notification image comprising text information, and the notification indicates that wireless communication between the communication device and the first device is enabled [Sheth, The source device 120 and sink device 160 negotiate capabilities through a sequence of messages as disclosed in Fig 7A and corresponding text and Para 140-142 and Para 99 and the sharing application may authenticate a user of the device using a variety of different authentication mechanism such as requesting the device user to enter a username and a password in the corresponding fields displayed to the user as disclosed in Para 79, and the source device provides the sink device with a playlist which is displayed to the user to allow the user to select media for streaming as disclosed in Para 24-41].
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20130238702 by Sheth et al. in view of U.S. PG Pub No. 20110210831 by Talty et al., and in further view of U.S. PG Pub No. 20080081558 by Dunko et al. and U.S. PG Pub No. 20120028575 by Chen.
As to Claim 11 Sheth modified by Talty, and Dunko teaches the control system as recited in claim 1.
Sheth modified by Talty, and Dunko does not teach wherein, based on the communication device that is within the threshold distance of the first device, a power supply of the first device is turned on. 

It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the system of Sheth modified by Talty, and Dunko such that wherein, based on the communication device that is within the threshold distance of the first device, a power supply of the first device is turned on as taught by Chen in order to improve power consumption since allowing a device to be dormant except when in proximity to another device for the purpose of communicating results in less power being consumed, which would be beneficial in case of devices having a finite power source such as a battery typically used in portable devices  [Chen, Para 15, 30].
Response to Arguments
Applicant's arguments filed 03/09/2020 have been fully considered but they are not persuasive. 
Argument: Regarding Claims 1-10 and 13-21, Applicant argues that none of the cited references describes a system wherein the destination of content is automatically switched from a first device to a second device in response to the first device being brought within a threshold distance of the second device a first time and then the destination of the content is automatically switched back from the second device to the first device in response to the first device being brought within the threshold distance of the first device a second time. As such, the combination automatically switch the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device and the destination of the content having previously been switched from the communication device to the first device, as claimed.
Examiner’s Response: Examiner respectfully disagrees. In response to applicant’s argument, Dunko teaches “automatically switch the output destination of the content back from the first device to the communication device in response to the communication device being brought within the threshold distance of the first device and the destination of the content having previously been switched from the communication device to the first device,” See Fig. 7 and Para 34, where Dunko discloses the handover procedure for transferring playback from a fixed playback device, hence the first content output device, to a portable playback device, hence a communication device. It is further clarified in Fig. 1 and Para 14-16 that the handover between the two devices is bi-directional (as shown in the figure) allowing for changing the playback device from device 10 (communication device) to device 12 (playback/content output device) or vice versa when the two devices are brought within proximity of each other. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646